El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
La Brockway Motor Truck Corporation of Porto Rico, •demandante en una acción en cobro de cinco pagarés, apela de una sentencia adversa y alega que la corte de distrito erró al desestimar la acción, porque nada hubo que demostrara que la demandante, presuntivamente una tenedora de buena fe y por valor, supiera, al momento del endoso, de algún de-fecto o condición que afectara la validez de las referidas obligaciones.
Los pagarés eran los últimos de una serie, y al tiempo del endoso representaban el balance adeudado de una venta condicional de un “truck Brockway, modelo S,” hecha por J. Octavio Seix & Co.. Inc., en noviembre 28, 1927. De la prueba documental presentada por el demandado aparece que J. Octavio Seix & Co., Inc., habían sido los agentes ex-clusivos en Puerto Rico de la Brockway Motor Truck Corporation desde el 8 de enero de 1927; y que la Brockway Motor Truck Corporation of Porto Rico es una sucursal de la Brockway Motor Truck Corporation, poseída y regida por ésta, y organizada con el propósito de intervenir y dirigir más de cerca los negocios de J. Octavio Seix & Co., Inc., la que continuó actuando “exclusivamente como una organiza-ción vendedora de la corporación así creada para facilitar el desarrollo adecuado del negocio y permitir que la dicha J. Octavio Seix & Co., Inc., dedique todos sus esfuerzos a gestionar la venta de los productos Brockway en esta isla.” *285Esta evidencia documental, considerada a la luz de todo el testimonio oral, permite apenas dudar qne la demandante, al tiempo de venir en posesión de los pagarés, sabía qne és-tos representaban el pago aplazado de nn camión, -o algo por el estilo, vendido por J. Octavio Seix & Co., Inc., como agente de la Brockway Motor Track Corporation.
Otra contención es qne la corte de distrito erró al permitir qne el demandado introdujera evidencia de nn acnerdo celebrado en marzo 18, 1929, sobre nn snpnesto cré-dito de $300 a ser concedido contra la denda evidenciada por los pagarés en cnestión. Se arguye qne la evidencia fné una sorpresa para la demandante. Esta cnestión de sorpresa fné demasiado tardía al ser suscitada por primera vez al termi-nar la "vista de una oposición a la solicitud del demandado para qne se le concediera permiso para enmendar sn con-testación de conformidad con la prueba ya presentada.
Los señalamientos tercero y cuarto son al efecto de qne la corte de distrito erró al relevar al demandado de pagar el total del importe de los pagarés en controversia, cuando nada demostró qne la demandante, tenedora actual de dichos pagarés, de buena fe y por valor, hubiera recibido esa suma, y al declarar sin lugar la demanda en todas sus par-tes. En vista de las conclusiones a que hemos llegado, no es necesario discutir estas cuestiones separadamente.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Wolf está conforme con el re-sultado.